DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The Information Disclosure Statement filed on 01/08/2021 has been considered except for the NPL of July 20, 2020 for failing to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it was provided in non-English language. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1 and 7 recite the limitation “when the controller determines, according to the control parameters, that a specific event has occurred [failure or shot down by the user], the controller first stops generating the electrically commutated signal [or stop 
Examiner Notes
4.	Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as 
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7- 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beifus et al. (US 9621080 B2)
	 RE. claim 7,  Beifus Figs. 1- 4 teaches a control method for controlling an electrically commutated motor driver to drive a motor (see ECM 14), comprising: 
supplying the electrically commutated motor driver with a supply voltage (see inverter 24 receiving supply voltage to drive motor 14 in Fig. 1); converting the supply voltage into an internal voltage (see internal voltage VDD set to 5.1V to supply low voltage to processor 102); 
generating, by a controller, an operating current (column 3, lines 22-24) according to the internal voltage and a plurality of control parameters to drive the motor (column 4, lines 36-38), wherein 
the control parameters are stored in a storage device (column 3, lines 39-47 and column 4, lines 31-38), wherein 
the storage device and the controller are physically separated (column 2, lines 49- 50 and column 3, lines 48-65); 

when determining that the specific event has occurred, first stopping generating the operating current and then storing the control parameters (“identifying at least one of an ECM failure and a system controller failure, and storing the ECM operating data after identifying at least one of an ECM failure, a system controller failure, and a user provided power-down instruction” column 1, lines 58- 65, wherein power down instruction comprise stopping generating the operating current).
Re. claim 8, Beifus Figs. 1- 4 teaches wherein the control parameters are stored in a storage device (column 3, lines 39-47 and column 4, lines 31-38), the storage device and the controller are physically separated column 2, lines 49- 50 and column 3, lines 48-65), and the control parameters comprise a rotating-speed value of the motor, a current value of the operating current, and a voltage value of the supply voltage (column 1, lines 36- 38), and the storage device is non-volatile (column 6, lines 57-65).	
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Beifus et al. (US 9621080 B2) in view of Zhou et al. (US 20140368139 A1). So far as the claims are understood, 
Re. claim 1, Beifus Fig. 1 discloses an electrically commutated motor driving device (10) for driving a motor (14), comprising: 
a voltage detector, detecting a supply voltage to generate a voltage detection signal (Beifus discloses an operating bus voltage is measured, but it does not teach a voltage detector. Zhou discloses measuring voltage signals associated with the supply voltage to motor using voltage detector (Fig. 1, voltage sensor 12), Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Beifus with the teaching of Zhou to use a voltage detector in order to provide voltage values to the controller for processing); 
an electrically commutated motor driver (inverter 24), supplied by the supply voltage and generating an operating current according to an electrically commutated signal to drive the motor (column 2, lines 58-67); 
Beifus does not discloses disclose a current detector; however, it teaches detecting torque level, which Office takes Official Notice wherein current is proportional to torque level. Thus, it would have been obvious to derive operating current based on the detecting torque level of the motor. Zhou discloses measuring current signals associated with the torque to motor using current detector (Fig. 1, current sensor 11), Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Beifus with the teaching of Zhou to use a current detector in order to provide current/torque values to the controller for processing); 
a voltage converter, converting the supply voltage into an internal voltage (Fig. 2 shows circuit 106 converts high voltage to low voltage by limiting high voltage to a low internal voltage used by the controller 102, column 8, lines 7-14); and 
a controller (102), supplied by the internal voltage and generating the electrically commutated signal (column 3, lines 22-24) according to a plurality of control parameters (column 4, lines 36-38), wherein 
when the controller determines, according to the control parameters (see Fig. 4, according to monitored motor operation), that a specific event has occurred (Failure, Yes), 
the controller first stops generating the electrically commutated signal and then stores the control parameters (“identifying at least one of an ECM failure and a system controller failure, and storing the ECM operating data after identifying at least one of an ECM failure, a system controller failure, and a user provided power-down instruction” column 1, 
when the controller receives a shutdown instruction from a host, the controller first stops generating the electrically commutated signal and then stores the control parameters (column 1, lines 58- 65); and 
a storage device (unit 104 in Fig. 2), configured to store the control parameters (column 4, lines 31-38), wherein 
the storage device and the controller are physically separated (column 2, lines 49- 50), wherein the control parameters comprise a rotating- speed value of the motor, a current value of the operating current, and a voltage value of the supply voltage (column 4, lines 36-38).
Re. claims 4 and 9, Beifus discloses wherein the specific event comprises a voltage abnormal event, a current abnormal event, and a rotating- speed abnormal event (column 1, lines 36- 38), wherein when 
the controller determines, according to the voltage signal, that the voltage value is outside a predetermined voltage range, the controller determines that the voltage abnormal event has occurred (column 5, lines 42-53), wherein 
when the controller determines, according to the current signal, that the current value exceeds a threshold current, the controller determines that the current abnormal event has occurred (column 4, lines 58-67, current here reads on torque level), wherein 
when the controller determines, according to a rotating-speed detection signal, that the rotating-speed value is outside a predetermined range, the controller determines that the rotating-speed abnormal event has occurred (column 5, lines 1-7), 
Beifus discloses a speed is and compared to threshold, but it does not teach a hall sensor. Zhou discloses measuring position/speed signals using Hall sensor (Fig. 1, Hall), Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Beifus with the teaching of Zhou to use Hall sensor in order to provide position/speed values to the controller for processing).
	Re. claims 5 and 10, see internal voltage VDD set to 5.1V to supply low voltage to processor 102 when high voltage is detected during failure. Fig. 2 shows circuit 106 converts high voltage to low voltage by limiting high voltage to a low internal voltage used by the controller 102 (column 8, lines 7-14).
Re. claims 6 and 11, see Beifus column 1, lines 47- 65 and column 4, lines 24-30 
	Response to Arguments
7.	Applicant’s arguments with respect to claims 1 and 4-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592.  The examiner can normally be reached on Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAID BOUZIANE/Examiner, Art Unit 2846